Citation Nr: 0333146	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
a right lower leg scar and a graft donor site right thigh 
scar. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
entitlement to service connection for scars, right lower leg 
6"X 2" and scar, graft donor site right thigh 6" X 3" and 
assigned a 0 percent disability rating.  


REMAND

In May 2002, the veteran completed and submitted an Appeals 
Hearings Options Form, in which he requested a Travel Board 
Hearing.  This request was noted on the VA Form 8.  A hearing 
was scheduled.  In December 2002, however, the veteran 
requested the rescheduling of his hearing because it 
conflicted with an employment commitment.  Although the 
hearing was rescheduled, it appears that the veteran never 
received notification of the new hearing date.  Specifically, 
the notification letter in the claims file, dated in February 
2003, was returned to the RO.  That letter was sent to the 
veteran at an address, which was different from the address 
at which the veteran successfully received all prior and 
subsequent mail.  

The veteran failed to appear for his hearing, presumably 
because he did not receive notification of it.  Subsequently, 
an adverse decision was rendered on his claim.  The veteran 
has not been afforded his requested hearing, and, therefore, 
his claim may not be decided until he receives one.  

To ensure that VA fully complies with the relevant due 
process requirements, the case is REMANDED for the following 
development:

1.	The RO should confirm the veteran's 
correct address and record that address 
in the file.

2.	Following the development requested 
in paragraph 1, the RO should schedule 
the personal hearing requested by the 
veteran in his correspondences.  The RO 
should notify the veteran of the new 
hearing date at his correct address.

Thereafter, the case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




